DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for priority a national stage application under 35 U.S.C. 371. The requirements 35 U.S.C. 371 are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Billow (U.S. 2020/0108632 A1).
Billow discloses the following claimed limitations:
Regarding independent Claim 1, a print system comprising: a print head station (16) to receive a print head (12) with a plurality of nozzles (18) and communicatively couple the print head to the print system (§§0029, 0039-0043 and Fig. 2); 
a redundancy engine (“nozzle manager”, §0047) to: identify a group of nozzles based on a redundancy characteristic of the plurality of print head nozzles of the print head to be received at the print head station (§§0044-0063 and Figs. 3A-B); 
a separation engine (26) to: select a color separation operation (Fig. 5) corresponding to a drop domain associated with the group of nozzles identified by the redundancy engine to operate the print head with redundancy (§§0064-0102 and Figs. 4-5); and 
a print engine to (26): generate instructions using the selected color separation operation to cause the print head to eject print fluid from a combination of nozzles corresponding to the group of nozzles based on the drop domain to operate the print head with a redundancy print mode (§§0032-0033, 0041-0043, 0047).
Regarding Claim 6, wherein the separation engine is to: cause color resources to be generated to operate the print head at a reduced resolution; and use the generated color resources to generate a print mask with a halftone data to operate the print head at the reduced resolution (§0055).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billow (U.S. 2020/0108632 A1) in view of Yabe (U.S. 2003/0214551 A1).
Billow discloses the following claimed limitations:
Regarding Claim 2, all limitations of Claim 1;
Regarding Claim 3, wherein the redundancy engine is to: identify a plurality of nozzle redundancy options based on a number of nozzles of identifiable nozzle groupings (§§0044-0063 and Figs. 3A-B); and 
select the group of nozzles from the number of identifiable nozzle groupings based on the print job data (§§0032-0033, 0041-0043, 0047).
Regarding Claim 4, wherein: the redundancy engine is to define the drop domain by associating a drop state for each nozzle (§§0032-0033, 0041-0063 and Figs. 3A-B).
Regarding Claim 5, wherein: the nozzles of the column to actuate are selected based on the drop state for the group of nozzles resulting from the color separation operation; and, when the drop state is less than actuation all nozzles in the column, the separation engine is to generate halftone data that corresponds to drop states that causes a subset of the nozzles of each column to actuate randomly or based on a pattern (§§0006, 0069-0089, 0041-0063 and Figs. 5-7).
Billow does not disclose the following claimed limitations:
Regarding Claim 2, wherein: the redundancy characteristic corresponds to a number of trenches of a die output from a common delivery path designated to a particular print fluid (§0048 and Figs. 2A-B).
Regarding Claim 3, wherein the groupings based on the number of trenches.
Regarding Claim 4, wherein: the print head includes a plurality of trenches corresponding to a single colorant print fluid, a column of nozzles being the group of nozzles corresponding to a nozzle position of the nozzles in each of the trenches and the redundancy engine is to define the drop domain by associating a drop state for each nozzle in each column.
Yabe discloses the following claimed limitations:
Regarding Claim 2, wherein: the redundancy characteristic corresponds to a number of trenches of a die output from a common delivery path designated to a particular print fluid.
Regarding Claim 3, wherein the groupings based on the number of trenches.
Regarding Claim 4, wherein: the print head includes a plurality of trenches corresponding to a single colorant print fluid, a column of nozzles being the group of nozzles corresponding to a nozzle position of the nozzles in each of the trenches and the redundancy engine is to define the drop domain by associating a drop state for each nozzle in each column.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a number of trenches of a die output from a common delivery path designated to a particular print fluid as taught by Yabe into the print system of Billow for the purpose of increasing the number of nozzles corresponding to a single colorant print fluid, and hence increasing printing throughput.
Allowable Subject Matter
Claims 7-15 are allowed. The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of claims 7-12 is the inclusion of the limitations of a non-transitory computer-readable storage medium including in response to receiving a print job with image data to be printed in a redundancy print mode with a resolution less than a resolution of a print head to be used to print the image data that is capable of operating with redundancy by having a number of trenches fluidly coupled to a print fluid supply channel, generate instructions to control the processing pipeline to perform a color separation operation to generate halftone data with a resolution at a divisible of the print head resolution based on the number of trenches fluidly coupled to the print fluid supply channel; and in response to receiving halftone data with the resolution divisible of the print head based on the number of trenches capable of acting redundantly, generate instructions to operate the print head with a redundancy addressing scheme having a number of drop states corresponding to the number of trenches 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853